1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   VICTORIA GUZMAN,                 )                 Case No.: 1:18-cv-0889 - JLT
                                      )
12            Plaintiff,              )                 ORDER DIRECTING PLAINTIFF FILE A
                                      )                 MOTION FOR APPOINTMENT OF A
13       v.                           )                 GUARDIAN AD LITEM
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16                                    )
17          Plaintiff seeks judicial review of the administrative decision denying her application for Social
18   Security benefits. (Doc. 1; Doc. 16) The Court’s review of the administrative record and briefing on
19   the challenges to the administrative decision revealed that Plaintiff is a school-age child. Because
20   Plaintiff is a minor, she is unable to prosecute the claims presented in the complaint and her claims
21   may only be brought “by a next friend or a guardian ad litem.” See Fed. R. Civ. P. 17(c)(2).
22          In addition, pursuant to Local Rule 202,
23          Upon commencement of an action or upon initial appearance in defense of an action by
            or on behalf of a minor or incompetent person, the attorney representing the minor or
24          incompetent person shall present (1) appropriate evidence of the appointment of a
            representative for the minor or incompetent person under state law or (2) a motion for
25          the appointment of a guardian ad litem by the Court, or, (3) a showing satisfactory to
            the Court that no such appointment is necessary to ensure adequate representation of
26          the minor or incompetent person.
27   Id. (citing Fed. R. Civ. P. 17(c)). However, the complaint failed to inform the Court that Plaintiff is a
28   minor, there is no evidence identified of the appointment of a representative for the minor child, and

                                                         1
1    no showing that such an appointment is not necessary. Thus, Plaintiff must proceed through a

2    guardian ad litem. Accordingly, the Court ORDERS: Plaintiff SHALL file a motion appointment of

3    a guardian ad litem no later than September 20, 2019.

4
5    IT IS SO ORDERED.

6       Dated:    September 13, 2019                         /s/ Jennifer L. Thurston
7                                                    UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
